Cardona, P.J.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered May 15, 2000, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
Following defendant’s arrest for fatally stabbing his girlfriend, he was charged with murder in the second degree. Defendant pleaded guilty to that crime and was sentenced to the agreed upon prison term of 20 years to life. Defendant now appeals claiming that the sentence is harsh and excessive and should be reduced in the interest of justice.
*614We initially note that the record discloses that defendant, who has a history of depression, had no prior criminal record and was cooperative with the police. Nevertheless, given, inter alia, the brutal and senseless nature of defendant’s crime and the fact that the sentence imposed was less than the possible maximum, we find neither an abuse of discretion nor the existence of extraordinary circumstances which would warrant modification of the sentence in the interest of justice (see, e.g., People v Robinson, 262 AD2d 795, lv denied 93 NY2d 1045).
Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.